Title: From John Adams to George Washington Adams, 22 February 1822
From: Adams, John
To: Adams, George Washington



Dear George
Montezillo Feb. 22 1822

Do not the cannon which have thundered this morning in honour of your Namesake, in flame a holy Ambition in your breast to imitate his Virtues talents and qualities?
you have received, no doubt Alexander Everetts Europe. It has been read to me. It discovers attentive observation, Sedulous inquiry and profound reflection. But it wants in many points the maturity of Judgment which is only the result of Long experience. In his 132 page he “did Off” Montesquiue Blacstone and De Lolme as Blackmore “did off Creátion, with a look.” Had he Served a few years in a popular Assembly he could not have written this and Several other passages in his Book. I See in the news papers the Spaniards alledge the authority of Franklin to justify their Cortes in one Assembly.
The Duke de La Rochefoucaut and the Marquis of Condorcet alledged the Same Authority for their Legislature in one Assembly. I Suspect that Alexander has too superstitions a veneration for the legislative Attainments of that great man. Franklin’s doctrine is equivalent to “Cry havock!” and let Slip the dogs of War civil and Foreign, till a despot Shall come in to lay the dogs prostrate with his languadge and dessipate in thin Air all the bubbles of Constitutions.
Your Uncle and Aunt have returned and the De Wints are Cedar Grove all in health and well pleased
John Adams